Exhibit 10.5

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of the 14th day of
April, 2005, by and between, ORGANIC HOLDING COMPANY, INC., a Delaware
corporation (the “Buyer”), and BRIAZZ INC., a Washington corporation (the
“Seller”) (collectively, the “Parties”).

RECITALS:

A.                                   Seller is engaged in the business of, among
other things, selling prepared foods on a wholesale and retail basis, including
a catering business. Seller filed its voluntary Chapter 11 bankruptcy petition
on June 7, 2004, in the United States Bankruptcy Court for the Western District
of Washington, under Case No. 04-17701-PHB, and is a debtor-in-possession in
that case.

B.                                     The Parties desire that Seller sell to
Buyer, and that Buyer purchase from Seller, the Assets on the terms set forth in
this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good, fair and valuable consideration, the
receipt, reasonable equivalency and sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

The following terms shall have the following meanings when used in this
Agreement:

1.1                                 “Assets” means all of Seller’s right, title,
and interest in and to the following assets of Seller:

(a)           All inventory, furniture, fixtures, equipment, Leases and
Executory Contracts, leasehold improvements, lease deposits, owned vehicles and
telephone numbers used in connection with (i) all Seller’s locations in the
State of Washington and (ii) all Seller’s locations in Los Angeles County and
Orange County, California, other than the lease, lease deposit, and leasehold
improvements for Seller’s corporate headquarters at 3901 – Seventh Avenue South,
Seattle, Washington 98108;

(b)           All Assets, both tangible and intangible, constituting Seller’s
catering business including but not limited to Seller’s catering contracts with
the University of Washington, Starbucks, and Verizon;

(c)           The trade mark and trade name “Briazz” and all associated good
will and trademarks, service marks, trade dress, and logos (provided that Buyer
grant Seller a transferable, perpetual license to use the trade name “Briazz” in
the

1


--------------------------------------------------------------------------------


San Francisco Bay Area subject to standard terms and conditions, pursuant to the
license agreement attached as Exhibit A):

(d)           The URL www.Briazz.com and all licenses, permits and contracts
related thereto; and

(e)           All restaurant and food storage or preparation equipment presently
in storage.

1.2           “Bankruptcy Code” means Title 11 of the United States Code, as
amended, 11 U.S.C. §§ 101, et seq.

1.3           “Bankruptcy Court” means the United States Bankruptcy Court for
the Western District of Washington, or such other court exercising competent
jurisdiction over the bankruptcy case involving Seller.

1.4           “Buyer” is defined in the Preamble.

1.5           “Closing” means the delivery of the documents necessary to
transfer the Assets to the Buyer as provided in this Agreement.

1.6           “Closing Date” is defined in Section 2.4.

1.7           “Competing Bid” means a bid for some or all of the Assets.

1.8           “Leases and Executory Contracts” means those leases and executory
contracts that are a part of the Assets and are described in the attached
Schedule 1.8.

1.9           “Note” means the secured non-negotiable convertible promissory
note described in Section 2.2(b).

1.10         Series A Preferred Stock means the Series A Preferred Stock of the
Buyer.

1.11         “Purchase Price” is defined in Section 2.2.

1.12         “Right to Overbid” means the right of the Buyer to overbid on any
sale of Seller’s assets used in the San Francisco Bay Area, other than a
transfer of all equipment at one or more locations together with the assignment
and assumption of the real property leases for such location or locations.
Seller shall provide adequate notice to Buyer so that Buyer has a meaningful
opportunity to overbid on the sales to which this subsection 1.12 applies.

1.13         “Sale Order” means the order of the Bankruptcy Court which is not
subject to stay pending appeal that is in substantially and materially the form
attached hereto as Exhibit B, authorizing the transactions described in this
Agreement, requiring the assumption and assignment of the Leases and Executory
Contracts, finding that Buyer is a good faith purchaser under section 365(m) of
the Bankruptcy Code, and waiving any automatic stay period under applicable
rules, including Bankruptcy Rule 6004(g).

2


--------------------------------------------------------------------------------


1.14         “San Francisco Bay Area” means the geographical location of the
five (5) Briazz stores currently operating in the San Francisco/Oakland,
California area.

1.15         “Seller” is defined in the Preamble.

ARTICLE II

PURCHASE AND SALE

2.1           Purchase and Sale of Assets. Subject to the terms and conditions
of this Agreement, and pursuant to sections 363 and 365 of the Bankruptcy Code,
at Closing Seller shall grant, sell, convey, transfer, assign and deliver to
Buyer, free and clear of all liens, claims, interests and encumbrances, and
Buyer shall purchase all right, title and interest in and to the Assets. In
addition, Seller shall grant to Buyer the Right to Overbid set forth in Section
1.12.

2.2           Purchase Price. For the Assets and the Right to Overbid, Buyer
agrees to pay to Seller at the Closing a purchase price of One Million Three
Hundred Fifty Thousand dollars ($1,350,000) payable as follows:

(a)           $750,000 in cash at Closing; and

(b)           a secured non-negotiable convertible promissory note in the
principal amount of $600,000 in the form of Exhibit C, bearing interest at the
rate of seven and three-quarters percent (7.75%) per annum, with a five-year
term, payable in 20 equal quarterly payments, convertible at the holder’s
election during the first 12 months into Series A Preferred Stock. Repayment of
the obligations under Exhibit C, and any new notes issued pursuant to this
Agreement shall be secured pursuant to the terms of a Security Agreement in the
form of Exhibit D. The number of shares of the Buyer’s Series A Preferred Stock
that shall be issued to the holder (or holders) in the event of conversion
equals the amount of the note which is converted divided by 1.2987. This formula
is based on a $10 million valuation of the Buyer. When the amounts of the claims
of all of the secured noteholders of Briazz are fixed by a final Bankruptcy
Court Order which is no longer subject to appeal or revision, the note in the
form of Exhibit C shall be cancelled and returned to Buyer, whereupon Buyer will
issue new notes, as provided for in Exhibit C, provided that the recipient of
each note shall provide any written representations and warranties which are
required to assure that the Notes and any shares of Seller’s capital stock
issued upon conversion of the Notes are issued in compliance with applicable
federal and state securities laws. Such written representation and warranties
shall be in the form of the Secured Noteholder Representation and Acknowledgment
Letter (“Acknowledgement Letter”) in the form of Exhibit E. If one or more of
the proposed recipients of a new note does not provide the Buyer with a signed
Acknowledgment Letter, Buyer will issue a new note to Seller or a successor or
assignee of Seller such as a bank or trust company in a principal amount equal
to the total principal amounts of the notes which would otherwise be issued to
the secured noteholders who have not signed an Acknowledgment Letter, and with
the same terms, other than

3


--------------------------------------------------------------------------------


as to amount, as the notes being issued to the secured noteholders who have
signed the Acknowledgment Letter. The Seller or its successor or assignee shall
in turn forward the payments in the amounts which the recipient or recipients of
such payments would have received had they signed the Acknowledgment Letter.

(c)           The Buyer shall allocate the purchase price among the Assets. Such
allocation shall be without prejudice to third parties.

2.3           Minimum Overbid. The Parties hereby agree that any sales
procedures relating to the disposition of the Assets will include, among other
things, a requirement that any subsequent bids shall be in increments of no less
than $50,000. Buyer and Seller shall further agree on reasonable overbid
procedures, including but not limited to bid procedures to insure that any
overbidders are qualified to bid. Flying Food Group shall be deemed a qualified
bidder.

2.4           The Closing. The Closing shall take place on a date (the “Closing
Date”) no later than two business days after the later of the following:

(a)           the date on which the Sale Order becomes final and not subject to
stay pending appeal; or

(b)           April 14, 2005.

2.5           Access to Corporate Offices. During the two (2) week period
immediately after the Closing, Seller shall provide Buyer with access to
Seller’s corporate offices during regular business hours free of charge so that
Buyer can remove the Assets which are located at Seller’s corporate offices,
provided that if the two week period expires after April 30, Buyer shall provide
reasonable access to such Assets either at the corporate offices or at an
appropriate storage facility.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

3.1           Warranty of Title. Seller warrants that it is the owner of the
Assets and that, upon entry of the Sale Order, the Leases and Executory
Contracts will be freely assignable by Seller to Buyer and that the Assets will
be sold to Buyer free and clear of all liens, claims, interests and encumbrances
of any nature whatsoever, except for the obligations of Seller under the Leases
and Executory Contracts that accrue after the Closing Date.

3.2           Warranties of Condition. Except as otherwise explicitly set forth
in this Agreement, the sale of the Assets to the Buyer is “AS-IS, WHERE-IS” and
the Seller makes no warranties, express or implied, in connection with the
Assets or its sale of the same to the Buyer. Without limiting the generality of
the foregoing, the Seller hereby DISCLAIMS ANY WARRANTY OF MERCHANTABILITY OR OF
FITNESS FOR A PARTICULAR PURPOSE with respect to the Assets or its sale of the
same to the Buyer; PROVIDED that Seller warrants that the Assets shall be
conveyed to Buyer at Closing in substantially the same condition as they were in
on the date hereof.

4


--------------------------------------------------------------------------------


3.3           Warranty of Continued Operation. Seller warrants that it shall
continue to operate its business which uses the Assets until the Closing Date.

ARTICLE IV

NO ASSUMPTION OF LIABILITIES BY BUYER

Except as may otherwise be explicitly provided in this Agreement, Buyer shall
not assume any debts, liabilities, or obligations of the Seller of any nature,
whether present or future, fixed or contingent, disclosed or undisclosed,
including, but not limited to, any and all liabilities for any claims, debts,
defaults, warranties, or duties of the Seller of any kind, provided that Buyer
shall be liable for all liabilities accruing after the closing under assumed and
assigned executory contracts and real property leases.

ARTICLE V

TERMINATION

The Seller and the Buyer shall each be entitled to terminate this Agreement and
shall have no further liability hereunder of any kind whatsoever on such date as
the Bankruptcy Court enters an order approving a Competing Bid or if the sale is
not consummated by the Closing Date.

ARTICLE VI

CONDITIONS OF CLOSING FOR THE BENEFIT OF BUYER

The obligation of Buyer to consummate the transactions contemplated hereunder is
subject to the satisfaction as of the Closing Date of each of the following
conditions (all of which shall be conclusively deemed to be satisfied or waived
when Buyer transfers the Purchase Price to the Seller):

6.1           Seller’s Obligations Performed. Seller shall have performed its
obligations under this Agreement.

6.2           Bankruptcy Court Approval. The Bankruptcy Court shall have entered
the Sale Order and the Sale Order shall be in full force and effect and not
subject to stay pending appeal.

6.3           Trade Name. Seller shall have taken all actions necessary to
ensure that Buyer will acquire all rights in all trademarks and trade names that
are part of the Assets.

6.4           Cure of Defaults. Seller shall have cured any and all defaults,
monetary or otherwise, under the Leases and Executory Contracts as of the
Closing Date, and all of Seller’s stores which are included in the Assets shall
continue to be open for business.

6.5           Employees. Seller shall have advised all of its employees that the
company is being sold. Seller shall have advised each employee of his or her
last day of

5


--------------------------------------------------------------------------------


employment and shall have paid all wages, benefits and employment related state
and federal taxes through each employee’s last day of employment. Seller agrees
that it shall have complied with state and federal regulations regarding
termination including, if applicable, the provisions of the WARN Act.

6.6           Extension of Time to Assume or Reject Leases or Executory
Contracts. The Bankruptcy Court shall have entered an order extending the
deadline to assume or reject nonresidential real property leases so that the
Leases and Executory Contracts can be assumed and assigned at Closing without
the approval of any other party to such leases and agreements.

6.7           Closing Deliveries. At or prior to Closing, Seller shall deliver,
or cause to be delivered, to Buyer the following documents:

(a)           Bill of Sale. A bill of sale in form and substance reasonably
satisfactory to Buyer and signed by Seller; and

(b)           Assignment Notice. A written notice of assignment, in form and
substance reasonably satisfactory to Buyer and signed by Seller, informing each
party to a Lease or Executory Contract that Seller’s intent in such contract has
been assigned to Buyer.

6.8           Continued Operations Without Significant Deterioration. Seller
shall have continued to operate its business which uses the Assets until the
Closing Date without significant deterioration to the manner in which it has
operated such business since its bankruptcy case commenced and without
significant deterioration to the continuity of service to customers and
reputation in the applicable market area.

ARTICLE VII

CONDITIONS OF CLOSING FOR THE BENEFIT OF THE SELLER

The obligation of the Seller to consummate the transactions contemplated
hereunder is subject to the satisfaction on the Closing Date of each of the
following conditions:

7.1           Bankruptcy Court Approval. The Bankruptcy Court shall have entered
the Sale Order and the Sale Order shall be in full force and effect and not
subject to stay pending appeal.

7.2           Consideration. That part of the Purchase Price described in
Section 2.2(a) shall have been received by Seller via wire transfer or cashiers
check, and the Note described in Section 2.2(b) will have been executed and
delivered to Seller.

ARTICLE VIII

MISCELLANEOUS

8.1           Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other

6


--------------------------------------------------------------------------------


communication hereunder shall be deemed duly given upon receipt if it is sent by
facsimile, or reputable express courier, and addressed or otherwise sent to the
intended recipient as set forth below:

(a)                                  If to the Seller:

Briazz Inc.
3901 Seventh Avenue South, Suite 200
Seattle, Washington 98108
Attention: Bill Zang
Fax: (206) 467-1970

with a copy to:

Cynthia A. Kuno
Crocker Kuno Ostrovsky, LLC
720 Olive Way, Suite 1000
Seattle, Washington 98101
Fax: (206) 624-9894

(b)                                 If to the Buyer:

Organic Holding Company
5610 E. Lake Sammamish Parkway SE, Suite A
Issaquah, Washington 98029
Attention: Jason Brown
Fax: (425) 837-9622

with a copy to:

Carr, McClellan, Ingersoll, Thompson & Horn
216 Park Road
Burlingame, California 94010
Attention: Ed Willig
Fax: (650) 373-3388

Any party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address or facsimile number set forth
above using any other means (including personal delivery, messenger service,
ordinary mail, or electronic mail), but no such notice, request, demand, claim
or other communication shall be deemed to have been duly given unless and until
it is actually received by the intended recipient. Any party may change the
address or facsimile number to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other party
notice in the manner herein set forth.

8.2           Controlling Law. This Agreement shall be construed under and
governed by the laws of the State of Washington.

7


--------------------------------------------------------------------------------


8.3           Entire Agreement. This Agreement and the agreements and documents
referred to herein constitute the entire agreement of the Parties with respect
to the transactions contemplated hereby and supersede all other agreements
between the Parties, whether written or oral, with respect to such transactions.

8.4           Binding Effect. This Agreement shall inure to the benefit of and
bind the Parties hereto and their respective heirs, successors and assigns.

8.5           Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other party, provided that this Section 8.5 shall not affect the
issuance of new notes as provided for in Section 2.2(b).

8.6           Expenses and Fees. Each party shall pay its respective costs and
expenses, including, without limitation, legal and accounting fees in connection
with this Agreement and the transactions contemplated hereby.

8.7           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

8.8           Modifications and Waivers. No supplement, modification or
amendment of this Agreement shall be binding unless made in a written instrument
which is signed by all of the Parties and which specifically refers to this
Agreement. Compliance with the provisions of this Agreement may be waived only
by a written instrument specifically referring to this Agreement and signed by
the party waiving compliance. No course of dealing, nor any failure or delay in
exercising any right, shall be construed as a waiver, and no single or partial
exercise of a right shall preclude any other or further exercise of that or any
other right. This section shall not affect the transactions described in Section
2.2(b).

8.9           Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

8.10         Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have duly caused this Agreement to be
executed as of the day and year first above written.

BUYER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ORGANIC HOLDING COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Brown

 

 

 

 

 

 

 

Print Name:

Jason Brown

 

 

 

 

 

 

Title:

CEO

 

 

 

 

 

 

SELLER:

 

 

 

 

 

 

 

 

 

 

 

 

 

BRIAZZ, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Illegible

 

 

 

 

 

 

 

Print Name:

Illegible

 

 

 

 

 

 

Title:

CFO

 

 

 

 

 

 

 

9


--------------------------------------------------------------------------------


EXHIBIT A

BRIAZZ TRADEMARK LICENSE AGREEMENT


--------------------------------------------------------------------------------


BRIAZZ TRADEMARK LICENSE AGREEMENT

This agreement, effective as of the last date executed by a party below, is
entered into by and between Organic Holding Company, Inc. d/b/a Organic to Go, a
Delaware corporation, having an address at 5610 E. Lake Sammamish Parkway 5E,
Suite A, Issaquah, Washington 98029 (“Organic” or “Licensor”) and Briazz, Inc.,
a Washington corporation, having an address at 3901 - 7th Avenue South, Suite
200, Seattle, Washington 98108 (“Briazz” or “Licensee”).

I. Recitals

WHEREAS, contemporaneously herewith, Licensor and Briazz have entered into an
Asset Purchase Agreement dated April         , 2005 under which Licensor has
acquired all assets of Briazz related to its business under the Briazz “Marks”
(defined in Section II, below); and

WHEREAS, the Asset Purchase Agreement requires Organic to grant Briazz a
transferable perpetual license to use the trade name “Briazz” in the “Territory”
(defined in Section II, below);

NOW, THEREFORE, the parties agree with each other as follows:

II. Definitions

1.                                       The “Marks” mean the word mark BRIAZZ
as set forth in U.S. Trademark Registration No. 2,0183,79 and BRIAZZ (AND
DESIGN) as set forth in U.S. Registration No. 2,0183,90), all confusingly
similar marks, and all rights in and to the marks, logos, designs, trade dress,
and depictions thereof, together with any and all rights whatsoever existing at
the effective date or accruing later during the term of this agreement, of
either party in the Marks and all confusingly similar terms at common law, in
any U.S. state, federal and local and foreign trademark registrations and
applications, design registrations, past and future infringement claims and
rights to recover therefrom, fictitious, assumed business, corporate and trade
name, and domain name and URL registrations, permits, licenses and contracts
relating thereto, worldwide.

2.                                       “The Field” means the field of prepared
foods offered for sale on the wholesale and retail bases, as well as catering
and delicatessen services.

3.                                       “The Territory” means the sites at
which Briazz does business as of the effective date, all located in the
California counties of Alameda and San Francisco.

III. Agreements

1.                                       License. Organic hereby grants to
Licensee the perpetual, personal, irrevocable (subject to section 9,
termination), royalty-free right to use the Marks in the Territory and the Field
subject to the restrictions of this license. Nothing herein shall be construed
to grant any license or right to any trademark of the parties other than the
Marks. Licensee may neither sublicense its rights nor expand beyond the sites at
which it does business as of the effective date

1


--------------------------------------------------------------------------------


without prior written approval of Organic. Approval of a sublicense shall not be
unreasonably withheld or delayed if the sublicense relates to the sale by
Licensee of one or more of its stores located in the Territory which are in
operation on the date of this agreement provided that (a) Each proposed
sublicensee enters directly into a trademark license with Organic with terms
substantially similar to those in this agreement and (b) Organic shall have the
right to reject a proposed licensee if it finds the sublicensee’s financial
condition unacceptable. Organic reserves the right to require payment of
royalties as a condition of approval of a proposed sublicence that results in an
expansion of the Territory. Notwithstanding any provision contained herein to
the contrary, Organic may license others, including but not limited to firms,
individuals, co-partnerships or corporations, to use the Marks in connection
with any products and services, and, except as specifically granted herein,
Organic reserves all rights pertaining to the Marks.

2.                                      Ownership and Goodwill. Licensee
acknowledges that Organic shall as of the effective date and thereafter own all
right, title, and interest in and to the Marks and all goodwill related thereto,
and shall not at any time do or cause to be done any act contesting or in any
way impairing or intending to impair any part of such right, title, or interest
or harming, misusing or bringing into disrepute the Marks. Licensee recognizes
the great value, prestige, publicity and goodwill associated with the Marks, and
in such connection, acknowledges that such goodwill exclusively belongs to
Organic and that the Marks have acquired secondary meaning in the mind of the
purchasing public as a source of goods and services in the Field.

3.                                      Costs. Except as expressly herein, it is
understood that all costs associated with Licensee’s performance hereunder or
use of the Marks, whether approved or disapproved at any stage by Organic, shall
be borne by Licensee, and Organic has no responsibility for any such costs.

4.                                      Representations and Warranties.

4.1                                 Licensee warrants that, within thirty days
of the effective date, it will deliver to Organic all of its files and records
relating to the Marks, together with all depictions of the Marks not required
for Licensee to operate under the license granted hereby. Organic shall have
thirty days thereafter to advise Licensee if it desires that Licensee cease use
of any such depictions, in which event Licensee shall have the right to exhaust
its current supplies of materials bearing the Marks. Otherwise, Organic shall be
deemed to approve all current usages of the Marks by Licensee. Licensee hereby
warrants that such files and records will contain all information known to it
related to any and all claims of any kind, whether claims for infringement of
the Marks or claims that use of the Marks infringes the rights of any third
party. Otherwise, this license is given “AS IS,” without warranty of any kind.

4.2                                 Neither party makes any warranty or
representation concerning the validity, enforceability or value of any one or
more of the Marks.

4.3                                 Neither party makes any representation or
warranty that any one or more of the Marks is available for use as a service
mark, a trademark or otherwise. EACH PARTY HEREBY DISCLAIMS ANY AND ALL
WARRANTIES RELATING TO THE MARKS AND THE LICENSED RIGHTS, INCLUDING BUT NOT
LIMITED TO WARRANTIES OF

2


--------------------------------------------------------------------------------


TITLE, AGAINST INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.

5.                                      Protection of the Marks.

5.1                                 Licensee agrees to notify Organic promptly
in writing of all claims of infringement that may arise during the term,
including claims for infringement of the Marks and claims that use of the Marks
infringes the rights of any third party relating to the Marks. Organic shall
have the sole right to protect the Marks and may, in its sole discretion,
commence or prosecute and seek any trademark registrations, claims or suits it
deems advisable, at its own expense, either in its own name or in the name of
Licensee, or join Licensee as a party thereto, at its sole option. Licensee also
agrees to provide all reasonable assistance and to execute all further documents
and provide all further testimony appropriate to confirm Organic’s sole and
exclusive ownership of the Marks, worldwide.

5.2                                 Licensee agrees not, directly or indirectly,
to challenge or assist another party in challenging the validity, use or
registration by Organic of the Marks in any registration or license or
fictitious, assumed business or corporate name or URL.

5.3                                 Quality, Markings. Licensee agrees to
maintain a level of quality of the goods or services offered in connection with
the Marks substantially similar to that as of the effective date, no less than
consistent with general industry standards, and according to any and all
specifications Organic may provide to Licensee after the effective date. To
ensure the quality of the goods and services offered under the Marks, Licensee
will provide Organic’s authorized representative access to the location at which
it maintains its business records during regular business hours and at other
times as may be mutually arranged, to further the parties’ continued compliance
with minimum quality control standards. The parties will take all reasonable
steps to protect the confidentiality of all proprietary information disclosed
under this obligation. Licensee also agrees to cause statutory notices of
trademark, copyright and like registrations to be affixed to or imprinted on
products and materials on Organic’s request. Licensee also agrees not to affix
its own or any other trademark, design or service mark to products or materials
bearing the Marks without Organic’s prior written approval.

6.                                      Samples. At Organic’s request, Licensee
shall promptly provide Organic, at no charge, reasonable quantities of any
Licensee materials and products related to the Marks. No new materials or
products will be manufactured or sold by Licensee until Organic has given
written approval at each appropriate stage. Licensee agrees that the Marks
possess a special, unique and extraordinary character. If at any time Organic
deems that the continued development, manufacture or sale of any materials or
product will harm, bring into disrepute, or affect the integrity of the Marks,
or is not in keeping with the reputation of Organic, Organic shall have the
right to withdraw its approval previously given. Licensee acknowledges that all
materials produced pursuant to this agreement which incorporate the Marks and
all right, title and interest therein, including copyright, shall be owned by
Organic. These materials may include but are not limited to designs, sketches,
tracings, draft and finished artwork, packaging, advertisements, instructions
and descriptive or textual materials. In the event such materials are adjudged
not to be derivative works, Licensee hereby transfers and assigns to Organic,
for fair

3


--------------------------------------------------------------------------------


consideration, all rights, including copyright, in all materials produced
pursuant to this agreement.

7.                                      Compliance. Each party shall be solely
responsible for its compliance with all laws and regulations relating to its
duties hereunder and the design, manufacture, sale, provision of, or
distribution of any and all products and services.

8.                                      Indemnification. The parties hereby
agree to indemnify, defend and hold harmless one another and
successors-in-interest to their rights under this agreement from all claims and
costs that may arise from their unlawful and tortious activities under the
Marks, whether occurring before or after the effective date. Licensee further
agrees to indemnify, defend, and hold Organic and its agents, assigns and
successors in interest harmless from any consumer protection and products
liability claims or suits arising or alleging to arise out of Licensee’s
activities. As soon as commercially practicable, therefore, Licensee agrees to
secure and maintain, at a minimum, commercial general liability insurance,
including products liability, in the minimum amount of $2,000,000 per
occurrence. Policies evidencing the above coverage shall include Organic as an
Additional Insured and shall include or provide for insurance coverage for
liability assumed under this agreement. All such insurance policies shall
contain a minimum thirty (30) day notice requirement to Organic prior to
cancellation. As evidence that Licensee has the required coverage, original
certificates of insurance or true copies of the policies shall be presented to
Organic upon request.

9.                                      Termination. This agreement shall be
perpetual except in the following events of termination:

9.1                                 Any breach of this agreement shall give the
non-breaching party the right to terminate this agreement. The aggrieved party
shall, however, give the other party written notice of the breach and 30 days
from the date of actual receipt of such notice to cure said breach. If such
breach is not cured within the 30-day period, this agreement shall automatically
terminate.

9.2                                 Upon termination of this agreement for
Licensee’s breach, Licensee shall, as soon as commercially practicable, cease
use of the Marks and transfer to Organic all assumed business names, URLs, and
other registrations and applications which include any one or more of the marks,
to the extent not previously transferred to Organic.

9.3                                 This agreement shall automatically terminate
in the event that Licensee ceases use of the Marks for a period longer than 365
days. On such a termination, all rights of the Licensee shall revert
automatically to Organic.

10.                               Disclaimer of Agency, Partnership and Joint
Venture. In the performance of this agreement, the parties and their respective
employees and agents will at all times act as independent contractors as to one
another, and shall not be considered employees or agents of the other party.
Nothing herein shall be construed to grant either party the right to exercise
control or direction over the method by which the other party provides goods or
services. Further, nothing in this agreement shall be construed to create any
legal relationship between Organic and Licensee except as expressly set forth
herein.

4


--------------------------------------------------------------------------------


11.                               Entire Agreement. This agreement constitutes
the entire agreement and understanding between the parties relating to its
subject matter, and supersedes any and all prior agreements and understandings,
or course of prior conduct, whether written or oral, relating to such subject
matter.

12.                               Severability. Any term or provision of this
agreement that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction.

13.                               Assignment. Except to a successor in interest
to all of a party’s rights in the Marks, this agreement may be assigned by a
party only upon the other party’s prior written approval, not to be withheld
unreasonably. Except in the event of an assignment to such a successor in
interest, Licensee shall give Organic a minimum of 90 days advance written
notice of any bona fide offer to acquire its rights in the Marks by assignment,
and Licensee shall assign the Marks to Organic if Organic is willing to meet or
exceed the offer received by Licensee in consideration for the assignment.

14.                               Notices. All notices, requests, demands,
claims, and other communications hereunder will be in writing. Any notice,
request, demand, claim, or other communication hereunder shall be deemed duly
given upon receipt if it is sent by facsimile, or reputable express courier, and
addressed or otherwise sent to the intended recipient as set forth below:

14.1                           If to Briazz:

Briazz Inc.

3901 Seventh Avenue, Suite 200

Seattle, Washington 98108

Attention: Bill Zang

Fax: (206) 467-1970

with a copy to:

Cynthia A. Kuno

Crocker Kuno Ostrovsky, LLC

720 Olive Way, Suite 1000

Seattle, Washington 98101

Fax: (206) 624-9894

14.2                           If to Organic:

Organic Holding Company

5610 E. Lake Sammamish Parkway SE, Suite A

Issaquah, Washington 98029

Attention: Jason Brown

Fax: (425) 837-9622

with a copy to:

5


--------------------------------------------------------------------------------


Carr, McClellan, Ingersoll, Thompson & Horn

215 Park Road

Burlingame, California 94010

Attention: Ed Willig

Fax: (650) 373-3388

Any party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address or facsimile number set forth
above using any other means (including personal delivery, messenger service,
ordinary mail, or electronic mail), but no such notice, request, demand, claim
or other communication shall be deemed to have been duly given unless and until
it is actually received by the intended recipient. Any party may change the
address or facsimile number to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other party
notice in the manner herein set forth.

15.                               Jurisdiction and Venue. The agreement shall be
deemed to have been made in Washington, and all questions relating to its
validity, interpretation, performance, and enforcement shall be governed by and
construed in accordance with the laws of the State of Washington,
notwithstanding any conflicts of law doctrine to the contrary. In the event of
legal action between the parties, both parties hereby consent irrevocably to the
exclusive jurisdiction of and venue in the courts of King County, Washington.

16.                               Attorney’s Fees. The substantially prevailing
party in any dispute shall be awarded its reasonable attorney’s fees, costs
(including costs on appeal, expert’s fees and court costs) and expenses as may
be fixed by any court of law.

17.                               Survival. Sections, 2, 8 and 13 through 19
(inclusive) of Article III of this agreement shall survive any termination.

18.                               Counterparts. This agreement may be executed
in one or more counterparts, including electronic counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

6


--------------------------------------------------------------------------------


19.                               Modifications and Waivers. No supplement,
modification or amendment of this agreement shall be binding unless made in a
written instrument which is signed by all of the parties and which specifically
refers to this agreement. Compliance with the provisions of this agreement may
be waived only by a written instrument specifically referring to this agreement
and signed by the party waiving compliance. No course of dealing, nor any
failure or delay in exercising any right, shall be construed as a waiver, and no
single or partial exercise of a right shall preclude any other or further
exercise of that or any other right.

AGREED:

 

 

 

 

 

 

 

BRIAZZ, INC.:

 

 

ORGANIC HOLDING COMPANY, INC.
d/b/a ORGANIC TO GO:

 

 

By:

 

 

 

 

 

 

 

By:

 

Its:

 

 

 

 

 

 

 

 

Its:

 

Date:

 

 

 

 

 

 

 

 

Date:

 

 

7


--------------------------------------------------------------------------------


EXHIBIT B

ORDER AUTHORIZING SALE


--------------------------------------------------------------------------------


 

Honorable The Honorable Philip H. Brandt
Chapter 11
Hearing Date: April     , 2005
Hearing Time:            am/pm
Hearing Location: United States Courthouse,
Seattle. Courtroom No. 8106
Response Date: April     , 2005

 

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

In re




BRIAZZ INC.,

 

Debtor.

Case No. 04-17701



ORDER AUTHORIZING ASSET PURCHASE AGREEMENT WITH ORGANIC HOLDING COMPANY; THE
SALE OF CERTAIN OF DEBTOR’S ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS,
INTERESTS, AND ENCUMBRANCES; THE ASSUMPTION AND ASSIGNMENT OF CERTAIN LEASES AND
EXECUTORY CONTRACTS; AND THE GRANTING OF CERTAIN OVERBID RIGHTS

 

This matter having come before this Court on the motion (the “Motion”) for an
order pursuant to sections 105(a), 363(b), 365(a) and 365(f) of Title 11 of the
United States Code (the “Bankruptcy Code”) and Federal Rules of Bankruptcy
Procedure 2002, 6004, and 6006 (a) authorizing the sale of certain of debtor’s
assets outside the ordinary course of business described in and in accordance
with the terms and conditions of that certain Asset Purchase Agreement, dated
April     , 2005, between debtor and Organic Holding Company (“Organic”) (a copy
of which is annexed to the Declaration of                      in Support of the
Motion as Exhibit      , and is hereinafter referred to as the “Asset Purchase
Agreement”) for those certain assets described in Section 1.1 of the Asset
Purchase Agreement (the “Assets”), to be conveyed free

1


--------------------------------------------------------------------------------


and clear of all liens, interests and encumbrances, approving the assumption and
assignment of Leases and Executory Contracts described in Schedule 1.8 to the
Asset Purchase Agreement (the “Leases and Executory Contracts”) and further
granting certain overbid rights as described in Section 1.12 of the Asset
Purchase Agreement (the “Overbid Rights”) and notice of the Motion having been
duly given in accordance with applicable Federal Rules of Bankruptcy Procedure
to (i) the Office of the United States Trustee; (ii) all parties who have filed
notices of appearance in this chapter 11 case; (iii) all parties who have filed
proofs of claim in this chapter 11 case; (iv) all parties listed on debtor’s
creditor matrix; (v) the United States Attorney for the Western District of
Washington; (vi) all relevant state and local taxing authorities; and (vii) all
other entities asserting liens against, or other interest in, any of debtor’s
assets; and the Court having entered its order shortening notice of hearing on
the Motion, and all responses and objections to the Motion, if any, having been
duly noted in the record at the hearing on the Motion; and after due
deliberation and sufficient cause appearing therefore, the Court hereby FINDS,
DETERMINES AND CONCLUDES THAT:

A.        The Court has jurisdiction to hear and determine the Motion and all
related matters pursuant to 28 U.S.C. §§ 1334 and 157. Venue of this proceeding
in this district is proper pursuant to 28 U.S.C. § 157(b)(2)(A),(B), (N) and
(O).

B.        The findings and conclusions contained herein constitute the findings
of fact and conclusions of law required to be entered by this Court with respect
to the Motion pursuant to Rule 52 of the Federal Rules of Civil Procedure, as
made applicable herein by Rules 7052 and 9014 of the Federal Rules of Bankruptcy
Procedure.

C.        Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Motion.

D.        Notice of the Motion has been given in accordance with Bankruptcy
Rules 2002, 6004 and 6006, Such notice constitutes good, appropriate and
sufficient notice of the

2


--------------------------------------------------------------------------------


Motion, appropriate under the circumstances, and no other or further notice of
the Motion need be given.

E.         In the event of any inconsistency or conflict between the Asset
Purchase Agreement and this Order, this Order shall control.

F.         The provisions of sections 363(b) and 363(f) of the Bankruptcy Code
have been complied with and are applicable as to the Assets.

G.        Debtor’s proposed sale of the Assets and all transactions contemplated
by the Asset Purchase Agreement are properly authorized under sections 105 and
363 of the Bankruptcy Code.

H.        The assumption and assignment of Leases and Executory Contracts are
properly authorized under section 365 of the Bankruptcy Code. All actions
required to cure any and all defaults under the Leases and Executory Contracts
are described in Exhibit A attached hereto.

I.          To the extent that any of the Leases are a lease of real property in
a shopping center, the landlord has been provided adequate issuance of Organic’s
ability to perform in accordance with section 365(b)(3) of the Bankruptcy Code.

J.         None of the Leases or Executory Contracts involve aircraft terminals,
loans, extensions of credit, financial accommodations, issuance of a security of
debtor, personal services, or are otherwise not assignable under section 365(f)
of the Bankruptcy Code.

K.        Organic has provided adequate assurance of its ability to perform
under the Leases and Executory Contracts.

L.         Certain of debtor’s assets, including the Assets, are rapidly
deteriorating in value. Accordingly, the prompt disposition of the Assets is
required to obtain significant value from such assets for the benefit of debtor,
its estate, its creditors and equity security holders and other parties in
interest.

3


--------------------------------------------------------------------------------


M.       Debtor has made significant and satisfactory efforts to realize the
highest or best value for the Assets, Debtor’s agreement with Organic was the
result of arms-length negotiations, Debtor’s selection of Organic as the highest
or otherwise best offer for the Assets is the result of a fair and open
marketing process conducted in good faith by all parties.

N.        Consummation of the Asset Purchase Agreement and related documents
(collectively, the “Asset Sale”) will result in maximization of debtor’s estate
and is in the best interests of debtor, its estate, its creditors and equity
security holders and other parties in interest.

O.        The sale, conveyance, and assignment of the Assets pursuant to the
Asset Purchase Agreement, shall be free and clear of all of the following
(collectively “Liens”): allliens, encumbrances, and interests, including,
without limitation, mortgages, security interests, conditional sale and or title
retention agreements, pledges, liens, judgments, demands, easements,
restrictions, constructive or resulting trusts, or charges of any kind,
including but not limited to, any restriction on the use, transfer, receipt of
income or other exercise of any attribute of ownership and all debts arising in
any way in connection with any acts of debtor, and claims (as that term is
defined in § 101(5) of the Bankruptcy Code), obligations, demands, guarantees,
options, rights, contractual commitments, including without limitations claims
related to the sale or distribution of products sold by debtor or its
predecessors, claims related to adverse effects upon human health or the
environment, including, but not limited to those in connection with anyof
debtor’s (or its predecessors’) operations or use of any of the Assets arising
prior to the Closing Date, all whether imposed by an agreement, understanding,
law, equity or otherwise. All such Liens and any and all other interests shall
be released, terminated and discharged as to the Purchased Assets and Organic
and be satisfied solely from the proceeds of such sale or other assets of the
estate. Notwithstanding the foregoing, the term Liens shall not include the
obligations under Leases and Executory Contracts due after the Closing Date that
are being assumed and assigned hereby and the interests of the parties other
than debtor to such Leases and Executory Contracts.

4


--------------------------------------------------------------------------------


P.         As a condition of the sale of the Assets, Organic requires that the
Assets be sold free and clear of all liens, liabilities, claims, interests and
encumbrances. Organic would not enter into and consummate the sale, thus
adversely affecting debtor’s estate and its chapter 11 efforts, if the sale were
not free and clear of all Liens of debtor or if Organic was or would be liable
for any of the Liens.

Q.        Organic is a “good-faith purchaser” within the meaning of section
363(m) of the Bankruptcy Code, and is, therefore, entitled to the protections of
such provision. The good faith of Organic is evidenced by, among other things,
the following facts:

(a)       Debtor and Organic and their respective advisors have engaged in
substantial arms length negotiations, in good faith. The Asset Purchase
Agreement and related documents are the product of such bargaining among the
parties.

(b)       Debtor marketed the Assets to parties other than Organic prior to its
acceptance of Organic’s offer.

(c)       Other potential purchasers of the Assets had an opportunity to
overbid, with adequate notice,

(d)       The Asset Purchase Agreement provides debtor with the highest or
otherwise best offer received for the Assets.

(e)       All payments to be made in connection with the Asset Purchase
Agreement has been disclosed.

(f)        Neither Debtor nor Organic have engaged in any conduct that would
permit the Asset Purchase Agreement to be avoided under section 363(n) of the
Bankruptcy Code.

R.        The Asset Purchase Agreement and all covenants in and conditions
thereto, as well as the relief requested in the Motion, contemplate and are to
be considered integrated transactions and are subject to and protected by
section 363(m) of the Bankruptcy Code.

5


--------------------------------------------------------------------------------


S.         Debtor has satisfied the standard set forth in section 363(f) for
selling the Assets free and clear of all interests, as applicable nonbankruptcy
law permits the sale of such property free and clear of such interests.

T.        Organic is not assuming any liabilities of debtor under the Asset
Purchase Agreement except for obligations under the Leases and Executory
Contracts as set forth in the Asset Purchase Agreement.

U.        The Asset Sale does not amount to a consolidation, merger, de facto
merger or similar restructuring of Organic on the one hand or debtor on the
other.

V.        The Asset Sale, including the transfer of certain of debtor’s assets
to Organic as contemplated thereby, is free from any fraudulent intent, purpose
or desire on the part of Organic to escape liability for debtor’s obligations or
debts. The consideration given by Organic constitutes reasonably equivalent
value for the Assets.

X.        Organic is only buying Assets and is not successor in interest to
debtor, nor does Organic’s acquisition of the Assets reflect a substantial
continuity of the operations of debtor’s business.

Y.        All objections, if any, to the relief requested in the Motion have
been heard and considered by the Court. All such objections have been overruled,
withdrawn, or otherwise resolved by and/or between the parties or the Court.

Z.        Organic is a third-party purchaser unrelated to debtor.

AA.    Immediately upon the entry of this Order, this Order will constitute a
final and appealable order within the meaning of 28 U.S.C. § 158(a). This Order
shall be effective immediately upon entry and the automatic stay provisions
pursuant to Federal Rule of Bankruptcy Procedure 6004(g) and 6006(d) are hereby
waived. The Court expressly finds that there is no just reason for delay in the
implementation of this Order and the closing of the transactions described in
the Motion may occur as soon as all the conditions precedent to such

6


--------------------------------------------------------------------------------


closing have been satisfied or waived and in accordance with the terms and
conditions of the Asset Purchase Agreement.

BB.      The proposed transactions described in the Asset Purchase Agreement do
not constitute a sub rosa chapter 11 plan for debtor as they do not: (a) propose
to impair or restructure existing debt of, or equity interest in, debtor; (b)
propose to impair or circumvent creditors’ voting rights under any future
chapter 11 plan proposed by debtor; (c) propose to circumvent chapter 11
safeguards such as disclosure requirements; or (d) propose to classify claims,
cure defaults, compromise controversies or extend debt maturities.

CC.      The Court shall retain jurisdiction to, inter alia, interpret and
enforce the terms and provisions of this Order and the Asset Purchase Agreement,
and to adjudicate, if necessary, any alleged right, title, or property interest
(including ownership claims) relating to the Assets and the proceeds thereof, as
well as the extent, validity, perfection, and priority of any alleged liens,
claims, encumbrances, judgments, charges and other interests relating to debtor
and/or the Assets.

Based on the foregoing and after due deliberation this Court hereby ORDERS,
ADJUDGES AND DECREES THAT:

1.         The Motion is granted and approved and the transactions described in
the Asset Purchase Agreement are authorized and approved.

2.         Debtor is hereby authorized to sell the Assets to Organic upon the
terms and conditions set forth in the Asset Purchase Agreement as modified by
this Order and debtor’sexecution and delivery thereof is hereby approved.

3.         Debtor is authorized to assume and assign the Leases and Executory
Contracts upon making payments set forth in Exhibit A attached hereto. Upon
making such payments, all Leases and Executory Contracts will be considered
current and not in default for any reason arising out of or relating to events
occurring before the date this Order is entered or because of the assignment to
Organic pursuant to the Asset Purchase Agreement.

7


--------------------------------------------------------------------------------


4.         Debtor is authorized to take any and all actions necessary or
appropriate to consummate the transactions described in the Asset Purchase
Agreement.

5.         Debtor is hereby authorized to perform, consummate, and implement the
Asset Purchase Agreement, together with all additional instruments and documents
that may be reasonably necessary or desirable to implement the Asset Purchase
Agreement, and to take any and all further actions and pay any and all
reasonable costs, expenses and other amounts, to the extent approved by the
court, from the proceeds of the sale, as may be necessary or appropriate to the
performance of its obligations as contemplated by the Asset Purchase Agreement
or this Order.

6.         Debtor is authorized to close the transactions described in the Asset
Purchase Agreement in accordance with the terms of the Asset Purchase Agreement
following the entry of this Order.

7.         Pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, upon
Closing, the Assets shall be transferred, sold and delivered to Organic free and
clear of all Liens pursuant to the express terms of the Asset Purchase
Agreement.

8.         All Liens shall attach to the net proceeds of the sale in the order
of their priority, with the same validity, force and effect which they now have
as against the Purchased Assets, subject to the rights, claims, defenses and
objections, if any, of debtor and all interested parties with respect to such
Liens.

9.         The terms and provisions of the Asset Purchase Agreement, and all
collateral documents, together with the terms and provisions of this Order,
shall be binding in all respects upon debtor, its estate, its creditors, and all
parties in interest, including any and all successors and assigns (including,
without limitation, any trustee appointed under the Bankruptcy Code).

10.       All entities holding Liens including, without limitation, vendors,
suppliers and employees, be, and they hereby are, enjoined and/or barred from
asserting such Liens against

8


--------------------------------------------------------------------------------


Organic and/or the Purchased Assets, and all entities holding Liens of any kind
and nature are ordered to release the Purchased Assets to Organic and to assert
their Liens against the proceeds received from the sale.

11.       This Order is and shall be effective as a determination that, (a) upon
Closing, all Liens existing as to the Assets have been and hereby are adjudged
and declared to be unconditionally released as to the Assets, (b) the
conveyances described herein have been made free and clear of all such Liens,
which Liens shall attach to the proceeds of the sale to the same extent and with
the same priority as they attached to the Assets, and (c) Organic shall take the
Purchased Assets free and clear of any successor liability.

12.       This Order shall be binding upon and govern the acts of all entities,
including, without limitation, all filing agents, filing officers, title agents,
title companies, recorders of mortgages, recorders of deeds, registrars of
deeds, administrative agencies, governmental departments, secretaries of state,
federal, and local officials, and all other persons and entities who may be
required by operation of law, the duties of their office, or contract, to
accept, file, register, or otherwise record or release any documents or
instruments, or who may be required to report or insure any title or state of
title in or to any of the Purchased Assets.

13.       The granting of the overbid rights set forth in Section 1.12 of the
Asset Purchase Agreement is apporved.

14.       If any person or entity that has filed statements or other documents
or agreements evidencing Liens on, or interests in, the Assets shall not have
delivered to debtor prior to Closing, in proper form for filing and executed by
the appropriate parties, termination statements, instruments of satisfaction,
releases of liens and easements, and any other documents necessary for the
purpose of documenting the release of all Liens that the person or entity has or
may assert with respect to the Purchased Assets, debtor is hereby authorized to
execute and file such statements, instruments, releases, and other documents on
behalf of the person or entity with respect to the Purchased Assets.

9


--------------------------------------------------------------------------------


15.       Debtor is hereby authorized (a) to take such corporate action as may
be necessary to implement the provisions of the Asset Purchase Agreement, and
any other document at executed by debtor in connection therewith and (b) to
execute and file any necessary document with any appropriate secretary of state.
This Order shall constitute all approvals and consents, if any, required by the
laws of any state necessary to file, record, and accept such documents.

16.       Nothing contained in any plan of reorganization (or liquidation)
confirmed in debtor’s chapter 11 cases, any order of confirmation confirming any
plan of reorganization (or liquidation), or any other order of any type or kind
entered in debtor’s chapter 11 cases or any related proceeding shall conflict
with or derogate from the provisions of the Asset Purchase Agreement or the
terms of this Order.

17.       Debtor is authorized to execute, acknowledge, and deliver such deeds,
assignments, conveyances, bills of sale and other assurances, documents, and
instruments of transfer and to take such other actions as may be reasonably
necessary to perform the terms and provisions of the Asset Purchase Agreement,
and all other agreements related thereto, and debtor shall take any other action
that reasonably may be requested by Organic for the purpose of assigning,
transferring, granting, conveying, and confirming to Organic or reducing to
possession any or all of the Purchased Assets.

18.       The Court retains jurisdiction, even after the closing of debtor’s
chapter 11 cases, to do the following:

(a)       interpret, implement, and enforce the terms and provisions of this
Order, the Asset Purchase Agreement, and any related agreement in connection
therewith;

(b)       resolve any disputes arising under or related to the Asset Purchase
Agreement, the transactions described therein, or Organic’s peaceful use and
enjoyment of the Purchased Assets, whether or not a plan of reorganization has
been confirmed in debtor’s

10


--------------------------------------------------------------------------------


chapter 11 case and irrespective of the provisions of any such plan or order
confirming any such plan;

(c)       adjudicate any and all issues and/or disputes relating to debtor’s
right, title, or interest in the Purchased Assets and the proceeds thereof, the
Motion, or the Asset Purchase Agreement; and

(d)       protect Organic, or any of the Purchased Assets, against any Liens.

19.       The failure specifically to include any particular provision of the
Asset Purchase Agreement in this Order shall not diminish or impair the efficacy
of such provisions, it being the intent of the Court that the Asset Purchase
Agreement and each and every provision, term, and condition thereof be
authorized and approved in its entirety.

20.       The ten-day automatic stay period under Bankruptcy Rules 6004(g) and
6006(d) is hereby waived.

21.       This Order shall be effective and enforceable immediately upon entry
and its provisions shall be self-executing. This Order is a final Order, and in
accordance with Bankruptcy Rule 8001(a), the time to file a notice of appeal
shall commence from date of entry.

DONE IN OPEN COURT this        day of April, 2005.

 



Honorable Philip H. Brandt

 

United States Bankruptcy Judge

Presented by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11


--------------------------------------------------------------------------------


EXHIBIT C

SECURED NON-NEGOTIABLE CONVERTIBLE PROMISSORY NOTE


--------------------------------------------------------------------------------


THIS NOTE AND THE SHARES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED, HYPOTHECATED
OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SECURITIES ACT OF 1933, AS AMENDED OR AN OPINION OF COUNSEL SATISFACTORY
TO THE PAYOR THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS
SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.

$600,000

[April 14, 2005]

ORGANIC HOLDING COMPANY, INC.
SECURED NON-NEGOTIABLE CONVERTIBLE PROMISSORY NOTE

FOR VALUE RECEIVED, ORGANIC HOLDING COMPANY, INC, a Delaware corporation (the
“Company”) promises to pay to BRIAZZ, INC. (“Holder”), the principal amount of
$600,000.001. Interest shall accrue at the rate of seven and three quarters
percent (7.75%) per annum compounded quarterly commencing on the date hereof,
and shall be payable quarterly on [July 14, October 14, January 14, and April
14] of each year while this Note is outstanding, commencing on [July 14, 2005].
Unless earlier converted as provided below, the entire unpaid balance of
principal and all accrued and unpaid interest shall be due and payable on [April
14, 2010] (the “Maturity Date”). Payment of principal and interest hereunder
shall be made by check delivered to the Holder at the address furnished to the
Company for that purpose. The repayment of this Note is secured by that certain
Security Agreement of even date.

This Note may be converted, in whole or in part at any time before [April 14,
2006] by written notice by the Holder to the Company. The number of shares of
the Company’s Series A Preferred Stock that shall be issued to the Holder equals
the amount of the Note which is converted divided by 1.2987.

In the event that before April 14, 2006 there is either (a) a Corporate
Transaction (as hereinafter defined) or (b) an Initial Public Offering (as
hereinafter defined), the Company will

--------------------------------------------------------------------------------

(1) Once the claims of the 11 holders of Briazz secured notes have been finally
determined in the Briazz Chapter 11 Bankruptcy case, United States Bankruptcy
Court for the Western District of Washington, at Seattle, case no. 04-17701-PHB,
this Note shall be cancelled and returned to the Company. In return the Company
shall, subject to Section 2.2(b) of the Asset Purchase Agreement between the
Company and Briazz, Inc., issue new Secured Non-Negotiable Convertible
Promissory Notes, with the same conditions and terms as this Note, except for
holder and amount. The amount of the new Secured Non-Negotiable Convertible
Promissory Notes shall be derived by multiplying the percentage that the new
holder’s approved secured claim bears to the total of all such approved secured
claims by $600,000. The new notes shall be secured by the Security Agreement
described in the body of this Note.

1


--------------------------------------------------------------------------------


provide the Holder with written notice of such Corporate Transaction or an
Initial Public Offering and an opportunity to exercise the Holder’s conversion
rights. For purposes of this paragraph:

(1)       a “Corporate Transaction” shall mean (A) the closing of the sale,
transfer or other disposition of all or substantially all of the Company’s
assets, (B) the consummation of the merger or consolidation of the Company with
or into another entity (except a merger or consolidation in which the holders of
capital stock of the Company immediately prior to such merger or consolidation
continue to hold at least 50% of the voting power of the capital stock of the
Company or the surviving or acquiring entity), (C) the closing of the transfer
(whether by merger, consolidation or otherwise), in one transaction or a series
of related transactions, to a person or group of affiliated persons (other than
an underwriter of the Company’s securities), of the Company’s securities if,
after such closing, such person or group of affiliated persons would hold 50% or
more of the outstanding voting stock of the Company (or the surviving or
acquiring entity), or (D) a liquidation, dissolution or winding up of the
Company; provided, however, that a transaction shall not constitute a
Liquidation Event if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately prior to such transaction. Notwithstanding the prior sentence, the
sale of shares of Series A Preferred Stock in a financing transaction shall not
be deemed a “Liquidation Event;” and

(2)       an “Initial Public Offering” shall mean the closing of the issuance
and sale of Common Stock of the Company in the Company’s first underwritten
public offering pursuant to an effective registration statement under the
Securities Act of 1933, as amended.

If the Holder does not make the election described above within ten (10) days
after the Holder’s receipt of notice of the Corporate Transaction or Initial
Public Offering from the Company, then the Holder’s conversion rights will
terminate.

As promptly as practicable after the conversion of this Note, the Company at its
expense will issue and deliver to the Holder of this Note, upon surrender of
this Note, a certificate or certificates for the number of full shares of equity
securities issuable upon such conversion.

All payments of interest and principal shall be in lawful money of the United
States of America. All payments shall be applied first to costs of collection,
if any, then to accrued and unpaid interest, and thereafter to principal.

The Company reserves the right to prepay this Note in whole or in part at any
time or from time to time after [April 14, 2006] upon not less than ten (10)
days’ prior written notice to Holder, without penalty or additional fees.

The Company hereby waives presentment, demand for payment, notice of dishonor
and any and all other notices and demands in connection with the delivery,
acceptance, performance, default, or enforcement of this Note.

The Company agrees to pay the Holder’s reasonable costs in collecting and
enforcing this Note, including reasonable attorneys’ fees.

2


--------------------------------------------------------------------------------


This Note shall be construed in accordance with the laws of the State of
Washington as applied to contracts entered into by Washington residents within
the State of Washington, which contracts are to be performed entirely within the
State of Washington. The terms of this Note, (including, without limitation, the
Maturity Date, the rate of interest, and the conversion features) may be waived
or modified only in writing, signed by the Holder.

 

ORGANIC HOLDING COMPANY, INC., a
Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Jason Brown, President and Chief

 

 

 

Executive Officer

 

3


--------------------------------------------------------------------------------


 

EXHIBIT D

SECURITY AGREEMENT


--------------------------------------------------------------------------------


SECURITY AGREEMENT

This Security Agreement is entered into effective the           day of April,
2005, between Organic Holding Company, Inc., a Delaware corporation (“Debtor”)
and Briazz Inc., a Washington corporation (“Creditor”).

1.            Grant of Security Interest. Debtor hereby grants, assigns,
transfers, pledges and conveys to Creditor and its successors and assigns, a
first priority security interest in all of Debtor’s rights, title and interest
in and to those certain assets acquired by Debtor from Creditor pursuant to that
certain Asset Purchase Agreement between Debtor and Creditor dated
April        , 2005, (the “Asset Purchase Agreement”) as follows;

(a)          All inventory, furniture, fixtures, equipment, Leases and Executory
Contracts, leasehold improvements, lease deposits, owned vehicles and telephone
numbers used in connection with (i) all store locations in the State of
Washington acquired by Debtor from Creditor pursuant to the Asset Purchase
Agreement and (ii) all store locations in Los Angeles County and Orange County,
California acquired by Debtor from Creditor pursuant to the Asset Purchase
Agreement;

(b)          All Assets, both tangible and intangible, constituting the catering
business acquired by Debtor from Creditor pursuant to the Asset Purchase
Agreement including but not limited to the catering contracts with the
University of Washington, Starbucks, and Verizon;

(c)          The registered trade name “Briazz” and all associated goodwill and
registered trademarks, service marks, trade dress, and logos (provided that
Debtor has granted Creditor a transferable, perpetual license to use the trade
name “Briazz” in the San Francisco Bay Area subject to standard terms and
conditions, pursuant to the license agreement);

(d)          The URL www.Briazz.com and all licenses, permits and contracts
related thereto; and

(e)          All restaurant and food storage or preparation equipment in storage
as of the effective date of the Asset Purchase Agreement and acquired by Debtor
from Creditor pursuant to the Asset Purchase Agreement.

(f)           All substitutes and replacements for (but not additions,
accessions or attachments to) the collateral described in this paragraph 1.

2.            Obligation. This Security Agreement is given to secure the payment
and performance of any and all obligations of Debtor to Creditor (“Obligations”)
under that certain Secured Non-Negotiable Convertible Promissory Note dated
April       , 2005, in the principal

1


--------------------------------------------------------------------------------


amount of $600,000 (the “Note”) and the performance by Debtor of its obligations
under this Security Agreement.

3.            Ownership and Liens. Debtor owns the Collateral, and the same is
free and clear of all security interests and encumbrances of every nature.
Debtor shall not create nor permit the existence of any lien or security
interest on the Collateral, or sell, transfer, pledge, assign or otherwise
convey the Collateral, or any rights or interest therein, without the prior
written consent of Creditor, which written consent Creditor may grant or not
grant in its sole and subjective discretion. Notwithstanding anything to the
contrary in this Security Agreement, Debtor can sell perishable inventory in the
ordinary course of business without accounting for the proceeds.

4.            Taxes. Debtor shall pay before delinquency all taxes or other
governmental charges that are or may become a lien or charge on the Collateral.

5.            Insurance. Debtor shall keep the Collateral continuously insured
against fire, theft and other hazards, in an amount equal to the full insurable
value thereof or to all sums secured hereby, with a loss-payable clause in favor
of Creditor. In the event of loss, Creditor shall have full power to collect any
and all insurance upon the Collateral, and to apply the same at its option to
any obligation secured hereby, whether or not matured. Creditor shall have no
liability whatsoever for any loss that may occur by reason of the omission or
lack of coverage of any such insurance.

6.            Default. Any of the following is an event of default under this
Agreement:

(a)          Any failure by Debtor to timely perform its obligations to Creditor
within 10 days after notice of default;

(b)          Falsity of any warranty or representation by Debtor herein;

(c)          Commencement of voluntary or involuntary bankruptcy, receivership
or insolvency proceedings by or against, or the insolvency or business failure
of, Debtor;

(d)          Failure by Debtor to pay its debts as they become due; or

(f)           The sale, assignment, transfer, pledge or conveyance of any kind
whatsoever of any of the Collateral without Creditor’s prior written consent.

7.            Remedies: In the event of a default under this Security Agreement,
all sums and obligations (whether contingent or uncontingent, liquidated or
unliquidated) due or to become due shall become immediately become due and
payable at Creditor’s option without notice to Debtor, and Creditor may proceed
to enforce payment of same and have all rights and remedies available under any
applicable law, including the Washington Uniform Commercial Code, RCW 62A, in
force as of the date hereof. Without limiting the generality of the foregoing,
Creditor shall have any or all of the following rights and remedies:

2


--------------------------------------------------------------------------------


(a)          At Creditor’s request, Debtor shall assemble the Collateral and
make it available to Creditor at a place Creditor designates which is reasonably
convenient to both parties;

(b)          Debtor agrees to put Creditor into immediate possession of the
Collateral upon demand;

(c)          All payments received by Debtor under or in connection with any of
the Collateral shall, at Creditor’s election, be deposited in a segregated
FDIC-insured bank account in trust for the sole benefit of Creditor, or
immediately upon receipt by Debtor or Creditor, turned over to Creditor, in the
same form as received (duly endorsed in favor of Creditor if and as required in
its discretion);

(d)          Creditor is authorized, without notice, demand or legal
proceedings, to enter any premises where the Collateral is situated and take
possession of, keep, store or remove any of the Collateral, and remain, or cause
a custodian of its choice to remain, on the premises in exclusive control
thereof without charge so long as Creditor deems it reasonably necessary to
complete the enforcement of its rights hereunder;

(e)          Demand payment of, and collect, any accounts comprising Collateral
and, in connection therewith, Debtor irrevocably authorizes Creditor to endorse
or sign Debtor’s name, as pertinent, on all collections, receipts, instruments
and other documents as required in its discretion;

(f)           Debtor shall pay on demand all expenses actually incurred by
Creditor in protecting, realizing upon, repossessing, and selling the
Collateral, or in interpreting or enforcing its rights hereunder, including
Creditor’s court costs and actual attorneys’ fees incurred in both trial and
appellate courts (including all fees and costs incurred in any bankruptcy court
hearings of any kind whatsoever, including relief from stay proceedings,
disclosure statement and plan confirmation proceedings, nondischargeability
proceedings, claim objection proceedings, adversary proceedings, and
investigating, preparing and filing proofs of claims), or fees or costs incurred
without suit. The covenant to pay the sums as provided in this subparagraph 7(f)
shall be secured by this Security Agreement.

8.            Tax Indemnification.  Debtor agrees to pay, and to defend, save
and hold Creditor harmless from and against any and all liabilities with respect
to, or resulting from any delay in paying any excise, sales or other taxes which
be payable or determined to be payable with respect to any of the Collateral or
in connection with any of the transactions contemplated by this Security
Agreement.

9.            Notice.  All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given upon receipt if it
is sent by facsimile or reputable express courier, and addressed or otherwise
sent to the intended recipient as set forth below:

(f)           If to the Creditor;

Briazz Inc.

3


--------------------------------------------------------------------------------


3901 Seventh Avenue,
Suite 200 Seattle,
Washington 98108
Attention: Bill Zang
Fax: (206) 467-1970

with a copy to:

Cynthia A. Kuno
Crocker Kuno Ostrovsky, LLC
720 Olive Way, Suite 1000
Seattle, Washington 98101
Fax: (206) 624-9894

(g)       If to the Debtor:

Organic Holding Company
5610 E. Lake Sammamish Parkway SE, Suite A
Issaquah, Washington 98029
Attention: Jason Brown
Fax: (425) 837-9622

with a copy to:

Carr, McClellan, Ingersoll, Thompson & Horn
216 Park Road
Burlingame, California 94010
Attention: Ed Willig
Fax: (650) 373-3388

Any party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address or facsimile number set forth
above using any other means (including personal delivery, messenger service,
ordinary mail, or electronic mail), but no such notice, request, demand, claim
or other communication shall be deemed to have been duly given unless and until
it is actually received by the intended recipient. Any party may change the
address or facsimile number to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other party
notice in the manner herein set forth.

10.              Miscellaneous.

(a)          Waiver. This Security Agreement shall not be qualified or
supplemented by course of dealing. No waiver or modification by Creditor of any
of the terms or conditions hereof shall be effective unless in writing signed by
Creditor. No waiver nor indulgence by Creditor as to any required performance by
Debtor shall constitute a waiver as to any subsequent required performance or
other obligations of Debtor hereunder.

(b)          Benefit. This Agreement shall be binding upon, and inure to the
benefit of, the respective legal representatives, successors and assigns of the
parties hereto.

4


--------------------------------------------------------------------------------


(c)          Construction. This Agreement is being executed and delivered and is
intended to be performed in the State of Washington, and shall be construed and
enforced in accordance with the laws of that state.

(d)          Venue. The parties agree the venue of any suit or action between
the parties will be in the Superior Court for King County, Seattle, Washington.

(e)          Severability. Should any provision of this Agreement be held by any
court of competent jurisdiction to be void or unenforceable, such defect shall
not affect the remainder of this Agreement, which shall continue in full force
and effect.

(f)           Counterparts; Facsimile Copies. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Facsimile copies
hereof may be executed as counterpart originals.

(g)          Definitions. Capitalized terms not otherwise defined herein shall
have the meaning given them in the Asset Purchase Agreement.

(h)          Assignment of Secured Convertible Note. Creditor may assign or
otherwise transfer the Note or any interest therein or portion thereof to any of
Creditor’s secured noteholders and such secured noteholders shall thereby be
vested with all benefits granted to Creditor in this agreement.

SIGNED effective the          day of                                   , 2005.

DEBTOR:

 

CREDITOR:

 

 

 

ORGANIC HOLDING COMPANY, INC,
a Delaware corporation

 

BRIAZZ INC., a Washington corporation

 

 

 

 

 

 

BY:

 

 

BY:

 

 

 

 

 

 

ITS:

 

 

ITS:

 

 

5


--------------------------------------------------------------------------------


EXHIBIT E

SECURED NOTEHOLDER REPRESENTATION
AND ACKNOWLEDGEMENT LETTER


--------------------------------------------------------------------------------


SECURED NOTEHOLDER REPRESENTATION
AND ACKNOWLEDGEMENT LETTER

                                        , 200  

[Name and Address of Briazz, Inc. Secured Noteholder]

Dear Briazz, Inc. Secured Noteholder:

You have requested that Organic Holding Company, Inc. (the “Company”) issue you
[a Non-Negotiable Convertible Promissory Note OR shares of the Company’s Series
A Preferred Stock] (the “Securities”)in connection with your secured claims
against Briazz, Inc. (“Briazz”). Pursuant to Section 2.2(b) of the Asset
Purchase Agreement between the Company and Briazz, it is a condition to the
issuance of such Securities that you (the “Security Holder”)read, execute and
deliver this secured noteholder representation and acknowledgement letter
(“Letter”)to the Company. The Company will rely on this Letter to confirm its
compliance with both state and federal securities laws in connection with your
acquisition of the Securities. The Security Holder acknowledges that the
representations, warranties and acknowledgements below are binding on the
Security Holder.

In connection with the issuance of the Securities to Security Holder and for
other valuable consideration, the receipt of which is hereby acknowledged, the
Security Holder hereby represents, warrants, acknowledges and agrees as follows:

(a)        The Security Holder acknowledges that if the Securities constitute a
Non-Negotiable Convertible Promissory Note, the principal amount of such Note
has been determined in accordance with Section 2.2(b) of the Asset Purchase
Agreement between Briazz and the Company, after taking into account any payments
made by the Company under the Non-Negotiable Convertible Promissory Note issued
to Briazz from the date of the closing under such Asset Purchase Agreement to
the date of the issuance of such Nonnegotiable Convertible Promissory Note to
the Security Holder.

(b)       The Security Holder acknowledges that the Company has represented that
the Non-Negotiable Convertible Promissory Note was issued to Briazz, and the
Securities will be issued to the Security Holder, in transactions not involving
a public offering and pursuant to exemptions from registration under the
Securities Act of 1933, as amended (the “Securities Act”), and applicable state
securities laws. The Security Holder is acquiring the Securities and will hold
the Securities for investment for its account only and not with a view to, or
for resale in connection with, any “distribution” thereof within the meaning of
the Securities Act.

(c)        The Security Holder acknowledges that the Company has represented
that theSecurities have not been registered under the Securities Act by reason
of a specific exemption therefrom and that the Securities must be held
indefinitely, unless they are subsequently registered under the Securities Act
or the Security Holder obtains an opinion of counsel, in form and substance
satisfactory to the Company and its counsel, that such registration is not
required. The Security Holder further acknowledges and understands that the
Company has represented that the Company is under no obligation to register the
Securities.

(d)       The Security Holder is aware of Rule 144 adopted by the Securities and
Exchange Commission under the Securities Act, which permits limited public
resales of securities acquired in a non-public offering, subject to the
satisfaction of certain conditions, including (without limitation) the
availability of certain current public information about the issuer, the resale
occurring only


--------------------------------------------------------------------------------


after the holding period required by Rule 144 has been satisfied, the sale
occurring through an unsolicited “broker’s transaction,” and the amount of
securities being sold during any three-month period not exceeding specified
limitations. The Security Holder acknowledges and understands that the Company
has represented that the conditions for resale set forth in Rule 144 have not
been satisfied and that the Company has no plans to satisfy these conditions in
the foreseeable future.

(e)        The Security Holder will not sell, transfer or otherwise dispose of
the Securities in violation of the Securities Act, the Securities Exchange Act
of 1934, or the rules promulgated thereunder, including Rule 144 under the
Securities Act. The Security Holder agrees that it will not dispose of the
Securities unless and until it has complied with all requirements of this Letter
applicable to the disposition of Securities and it has provided the Company with
written assurances, in substance and form satisfactory to the Company, that (i)
the proposed disposition does not require registration of the Securities under
the Securities Act or all appropriate action necessary for compliance with the
registration requirements of the Securities Act or with any exemption from
registration available under the Securities Act (including Rule 144) has been
taken and (ii) the proposed disposition will not result in the contravention of
any transfer restrictions applicable to the Securities under state securities
law.

(f)        The Security Holder is an “accredited investor” within the meaning of
SEC Rule 501 of Regulation D, as presently in effect.

(g)       The Security Holder has been informed by the Company that (i) the
Company has incurred substantial losses since its organization and will require
substantial funds to develop its business as contemplated in its business plan
and (ii) the Security Holder’s investment in the Company is a speculative
investment that has limited liquidity and is subject to the risk of complete
loss. The Security Holder is able, without impairing its financial condition, to
hold the Securities for an indefinite period and to suffer a complete loss of
its investment in the Securities.

(h)       If the Security Holder is not a United States person, the Security
Holder represents that the Security Holder is satisfied as to the full
observance of the laws of the Security Holder’s jurisdiction in connection with
any invitation to acquire the Securities, including (i) the legal requirements
within the Security Holder’s jurisdiction for the acquisition of the Securities,
(ii) any foreign exchange restrictions applicable to such acquisition, (iii) any
governmental or other consents that may need to be obtained and (iv) the income
tax and other tax consequences, if any, that may be relevant to the acquisition,
holding, redemption, sale or transfer of the Securities. The Security Holder
further represents that the Security Holder’s acquisition and continued
beneficial ownership of the Securities will not violate any applicable
securities or other laws of the Security Holder’s jurisdiction.

(i)         The Security Holder authorizes the Company and its agents to place
on each certificate representing the Securities, or any substitutions therefor,
a legend stating that the Securities have not been registered under the
Securities Act or any state securities law and setting forth the restrictions on
transfer contained in this Letter, including the following legends:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP PERIOD
OF UP TO 180 DAYS AFTER THE EFFECTIVE DATE OF THE ISSUER’S REGISTRATION
STATEMENT FILED UNDER THE ACT, AS

2


--------------------------------------------------------------------------------


AMENDED, AS SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL
HOLDER OF THESE SECURITIES, A COPY OF WHICH MAY BE OBTAINED AT THE ISSUER’S
PRINCIPAL OFFICE. SUCH LOCK-UP PERIOD IS BINDING ON TRANSFEREES OF THESE SHARES.

(j)         The Security Holder hereby agrees that it will not, without the
prior written consent of the managing underwriter, during the period commencing
on the date of the final prospectus relating to the Company’s initial public
offering ofits shares of common stock pursuant to an effective registration
statement filed with the Securities and Exchange Commission and ending on the
date specified by the Company and the managing underwriter (such period not to
exceed one hundred eighty (180) days after the closing of such public offering)
(i) lend, offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of common stock of the Company or any securities
convertible into or exercisable or exchangeable for common stock held
immediately prior to the effectiveness of the registration statement for such
offering, or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the common stock, whether any such transaction described in clause (i) or (ii)
above is to be settled by delivery of common stock or other securities, in cash
or otherwise. The underwriters in connection with the Company’s initial public
offering are intended third-party beneficiaries of this paragraph and shall have
the right, power and authority to enforce the provisions hereof as though they
were a party hereto. The Security Holder further agrees to execute such
agreements as may be reasonably requested by the underwriters in the Company’s
initial public offering that are consistent with this paragraph or that are
necessary to give further effect thereto. In order to enforce the foregoing
covenant, the Company may impose stop-transfer instructions with respect to the
Securities (and the shares or securities of every other person subject to the
foregoing restriction) until the end of such period. The Security Holder agrees
that a legend which provides third parties with notice of the terms of this
paragraph may be placed on all certificates representing all Securities.

(k)        The Security Holder has reviewed with the Security Holder’s own tax
advisors the federal, state, local and foreign tax consequences of the terms of
this Letter and the transactions contemplated hereby. The Security Holder
understands that the Security Holder (and not the Company, its officers,
directors, agents or affiliates, or other holders of securities of the Company)
shall be responsible for the Security Holder’s own tax liability that may arise
as a result of the terms of this Letter or the transactions contemplated hereby.
The Security Holder has had the opportunity to consult with the Security
Holder’s own counsel with respect to this Letter. The Security Holder has
executed this Letter knowingly, voluntarily and of its own free will with the
intent of being bound by it.

(l)         The Security Holder’s principal place of business is located in the
state set forth opposite the Security Holder’s signature below.

The provisions of this Letter shall be governed by, and construed in accordance
with, the laws of the State of Washington, as such laws are applied to contracts
entered into and performed in such State. Except as otherwise expressly provided
to the contrary, the provisions of this Letter shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and be binding
upon the Security Holder and the Security Holder’s distributees, assigns and
transferees by operation of law, whether or not any such person has become a
party to this Letter or has agreed in writing to join herein and to be bound by
the terms, conditions and restrictions hereof. If one or more provisions of this
Letter are held to be unenforceable under applicable law, such provision shall
be excluded from this Letter and the balance of this Letter shall be interpreted
as if such provision were so excluded and shall be enforceable in accordance
with its terms. This Letter may be executed in counterparts with the same force
and effect as if each of the signatories had executed the same instrument.

3


--------------------------------------------------------------------------------


Please acknowledge your receipt of and agreement with the provisions of this
Letter by signing, dating and filling in the state of your principal residence
below, and returning the original signature page to me.

 

Very Truly Yours,

 

 

 

 

 

Organic Holding Company, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Jason Brown
Chief Executive Officer

I, the Security Holder, understand and agree to the
representations, warranties, acknowledgements and other
terms of this Letter:

Name of Security Holder (print):

 

State of Security Holder’s Principal
Place of Business:

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

Name and Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

4


--------------------------------------------------------------------------------


SCHEDULE 1.8
TO ASSET PURCHASE AGREEMENT


--------------------------------------------------------------------------------


Schedule 1.8 to Asset Purchase Agreement Between Organic Holding Company, Inc.
and Briazz, Inc.

1.          Leases:

All leases for Seller’s stores open as of April 1, 2005 in Seattle, Washington,
Los Angeles and Orange County, California (the “Stores”), as follows:

Locations

 

Landlord

 

 

 

Seattle Area

 

 

 

 

 

1400 5th Avenue
601 Union Street, Suite 224A
1120 – 112th Avenue NE
3625 – 132nd Avenue SE, Suite 105

 

Harbor Properties
Union Square Limited Partnership
Bellevue Hines Development, LLC
Bentall Newport Centre L.L.C.

 

 

 

 

 

 

Los Angeles
5757 Wilshire
350 S. Grand Avenue
555 W. 5th Street, Suite cc56
Orange County
695 Town Center Drive, Suite 140
5 Park Plaza, Suite 120
2030 Main Street

 


Museum Square Associates
EOP – Two California Plaza LLC
Maguire Partners – 555 West Fifth LLC

One Town Center Associates
The Irvine Company
OTR Partnership

 

2.          Executory Contracts:

2.1.       All Executory Contracts for assets or rights used in connection with
Seller’s operation of the Stores.

2.2.       All Executory Contracts related to the Seller’s catering business
including but not limited to Seller’s catering contracts with the University of
Washington, Starbucks, and Verizon.

2.3.       The Executory Contracts required for buyer to acquire the assets
identified in Section 1.1(c) of the Asset Purchase Agreement.

2.4.       Executory Contracts related to the URL www.Briazz.com and all
licenses, permits and contracts related thereto.


--------------------------------------------------------------------------------


EXHIBIT 2

TO DECLARATION OF GEOFFREY GROSHONG


--------------------------------------------------------------------------------


MEMORANDUM OF TERMS
SERIES A PREFERRED STOCK
OF
ORGANIC HOLDING COMPANY, INC.

December 2004 to April 2005

This memorandum summarizes the principal terms of the first-round venture
capital financing of Organic Holding Company, Inc.

Offering Terms

 

 

 

 

 

Issuer:

 

Organic Holding Company, Inc., a Delaware corporation (the “Company”).

 

 

 

Securities to be Issued:

 

3,065,000 shares of Series A Preferred Stock (“Preferred Stock”).

 

 

 

Aggregate Proceeds:

 

Total anticipated proceeds:

$3,065,000

 

 

 

Price:

 

$1.00 per share.

 

 

 

 

 

 

Preferred Stock

 

 

 

 

 

Dividends:

 

Annual $0.05 per share (5%) dividend, payable when and if declared by the Board,
and prior and in preference to any other dividends; dividends are not
cumulative. For any other dividends or similar distributions, Preferred Stock
participates with Common Stock on an as-converted basis.

 

 

 

Liquidation Preference:

 

First pay the original purchase price plus declared but unpaid dividends (if
any) on each share of Preferred Stock. Balance of proceeds paid to the holders
of Common Stock.

 

 

 

 

 

A sale of all or substantially all of the assets of the Company and a merger,
reorganization or other transaction in which control of the Company is
transferred will be treated as a liquidation (a “Liquidation Event”).

 

 

 

Redemption:

 

The Preferred Stock will not be redeemable.

 

 

 

Conversion:

 

The Preferred Stock is convertible into one share of Common

 


--------------------------------------------------------------------------------


 

 

Stock (subject to antidilution adjustment) at any time at the option of the
holder. Automatically converts into Common Stock upon (i) the election of the
holders of a majority of the outstanding Preferred Stock, or (ii) the
consummation of an underwritten public offering with a minimum price of $5.00
per share and aggregate proceeds in excess of $15,000,000.

 

 

 

 

 

Each share of Preferred Stock is convertible at the option of the holder into
one or more shares of the next series of preferred stock (the “Next Series”)
issued by the Company. Each share of Preferred Stock will initially be
convertible into such number of shares of the Next Series as is determined by
dividing the original issuance price of the Series A Preferred Stock ($1.00) by
the purchase price per share of the Next Series, so that if for example each
share of the Next Series is issued for $2.00 per share, each share of Preferred
Stock will be convertible into one-half (1/2) of one share of the Next Series.

 

 

 

Antidilution Adjustments:

 

Conversion ratio shall be adjusted on a broad weighted average basis in the
event of an issuance below the Preferred Stock price as adjusted, subject to
standard exclusions.

 

 

 

Voting Rights:

 

Votes on an as-converted basis, but as long as 625,000 shares of Series A
Preferred Stock are outstanding, Series A also has series vote as provided by
law and on (i) the creation of any senior or pari passu security, (ii) the
repurchase of Common Stock except for repurchases at cost upon termination of
employment, (iii) any liquidation event, (iv) any increase in the number of
authorized shares of Series A Preferred Stock, (v) any adverse change to the
rights, preferences and privileges of the Preferred Stock, (vi) any amendment of
the Company’s certificate of incorporation or bylaws, or (vii) any change in the
size of the Company’s Board of Directors.

 

 

 

 

 

Amendment, waiver or termination of the right to convert into Common Stock or
the Next Series requires the approval of each holder of Preferred Stock.

 

 

 

 

 

As long as 625,000 shares of Preferred Stock are outstanding, Holders of the
Preferred Stock are entitled to elect 25% of the Company’s directors (rounded to
the nearest whole number), and not less than one director.

 

2


--------------------------------------------------------------------------------


Preferred Stock Purchase Agreement

Representations and Warranties:

 

Standard representations and warranties by the Company.

 

 

 

 

 

 

Investors’ Rights Agreement

 

 

 

 

 

Registration Rights:

 

The following rights will apply to Common Stock issued upon conversion of the
Preferred Stock:

 

 

 

 

 

(a)         Beginning six (6) months after an initial public offering (“IPO”),
two (2) demand registrations upon initiation by holders of at least 30% of the
outstanding Preferred Stock for aggregate proceeds in excess of $10,000,000.
Expenses paid by the Company.

 

 

 

 

 

(b)        Unlimited piggyback registration rights subject to pro rata cutback
at the underwriter’s discretion. Founders shall have piggyback rights. Full
cutback upon IPO; 30% minimum inclusion thereafter. Expenses paid by the
Company.

 

 

 

 

 

(c)         No more than two (2) S-3 Registrations in any 12-month period, each
of at least $5,000,000, upon initiation by holders of 30% of the Preferred
Stock. Expenses paid by the Company.

 

 

 

 

 

(d)        Other provisions will be contained in the Investors’ Rights Agreement
with respect to registration rights, including cross indemnification, the
Company’s ability to delay the filing of a demand registration for a period of
at least 120 days, the agreement by purchasers of the Preferred Stock if
requested by the underwriter in a public offering not to sell Common Stock that
they hold for a period of 180 days following the effective date of the
registration statement for such offering (subject to officers, directors and
greater than 5% stockholders of the Company entering into similar agreements),
the period of time in which the registration statement will be kept effective,
underwriting arrangements and the like.

 

 

 

 

 

Registration rights terminate (i) 3 years after IPO or (ii) when all shares can
be sold under Rule 144, whichever occurs first.

 

3


--------------------------------------------------------------------------------


 

Right of First Offer for
Subsequent Financings:

 

Until an IPO or a Liquidation Event, the Investors shall have a pro rata right,
based on their percentage equity ownership of Common Stock, on a fully diluted
basis, to participate in subsequent equity financings of the Company (subject to
customary exclusions and the special right of first offer described in the
following paragraph).

 

 

 

 

 

Certain holders of the Preferred Stock have a priority right to invest up to
$900,000 in the Next Series.

 

 

 

Financial Information:

 

Subject to minimum holdings requirements, the Investors shall receive audited
annual financial statements, unaudited monthly financial summaries, and annual
budgets and business plans, and have standard inspection rights.

 

 

 

Board of Directors:

 

Board shall consist of 7 members. Board composition is presently Jason Brown,
Dave Smith, Peter Meehan, Roy Bingham, Doug Lioon and Deborah Ciolfi.

 

 

 

 

 

 

Other Matters

 

 

 

 

 

Co-Sale Right and Right of
First Refusal:

 

Until an IPO or control of the Company is transferred, each Investor will have
the right to participate pro rata in transfers of any stock held by the
Founders, and a right of first refusal on such transfers, subordinate to the
Company’s right of first refusal. Any shares not subscribed for by an Investor
may be reallocated pro rata among the other eligible investors. The right of
first refusal and co-sale right will be subject to standard exceptions.

 

4


--------------------------------------------------------------------------------


 

Interested Parties

 

 

 

 

 

Company:

 

Mr. Jason Brown
Chief Executive Officer
Organic Holding Company, Inc.
5610 East Lake Sammamish Parkway SE
Issaquah, WA 98029
Phone: (425) 890-9183
e-mail: jbrown@organicholdingcompany.com

 

 

 

Counsel to the Company:

 

Edward J. Willig, Esq.
Carr, McClellan, Ingersoll, Thompson & Horn
Professional Corporation
216 Park Road
Burlingame, CA 94010
Phone: (650) 342-9600
Fax: (650) 342-7685
e-mail:ewillig@carr-mcclellan.com

 

5


--------------------------------------------------------------------------------